Citation Nr: 0740888	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-03 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for gout.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a skin rash as a 
result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and July 2003 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO).

In April 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.

This matter was before the Board in August 2005, and was then 
remanded for further development.  

The issue of entitlement to service connection for a skin 
rash as a result of exposure to herbicides is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence does not indicate the 
veteran's gout is related to his military service. 

2.  It is just as likely as not the veteran has PTSD from 
stressors he experienced in military service.


CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Resolving all reasonable doubt in his favor, the 
veteran's PTSD was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
April 2001 and June 2002, prior to the initial adjudication 
of his claims in the November 2001 and July 2003 rating 
decisions at issue.  An additional VCAA letter was provided 
in September 2005.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the September 2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in the 
August 2007 supplemental statement of the case, including as 
it relates to the downstream disability rating and effective 
date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and reports of VA examinations 
addressing the etiology of the claimed conditions - the 
dispositive issue.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Entitlement to service connection for gout.

Analysis

Regarding the first Hickson element, current disability, the 
Board acknowledges that the most recent VA examination 
conducted in May 2007 indicates that there is no clinical 
evidence of gout.  However, as acknowledged in the August 
2005 Board remand, the evidence shows that gout has been 
diagnosed during the pendency of the appeal.  In this regard, 
the Board recognizes that the Court recently held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
No. 05-0468 (Vet. App. June 21, 2007).  Accordingly, the 
Board finds that although the May 2007 VA examination 
reflects that the veteran does not currently have gout, the 
fact that the condition was diagnosed during the claims 
process satisfies Hickson element (1).  

With respect to Hickson element (2), in-service disease or 
injury, the service treatment records are negative for 
complaint or diagnosis of gout.  While the December 1970 
separation examination showed that examination of the feet 
was abnormal, the report did not indicate what the 
abnormality was.  Accordingly, Hickson element (2) has not 
met.  

With respect to element (3), medical nexus, there is no 
competent medical evidence of record which establishes or 
even suggests that the veteran's gout is related to his 
military service.  The only competent medical evidence of 
record that addresses this point is the May 2007 VA 
examiner's opinion that the veteran's gout is not related to 
the foot abnormality noted at the time of the December 1970 
separation examination.  

There is no medical opinion to the contrary.  To the extent 
the veteran, himself, contends that his asthma is related to 
his military service, it is now well established that laymen 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

At this point, the Board would like to acknowledge the 
representative's contention that the claim should be remanded 
so that the veteran can be afforded a VA examination with a 
rheumatologist.  See November 2007 Informal Hearing 
Presentation, page 2.  Specifically, the representative 
questions the adequacy of the May 2007 VA examination on the 
basis that there is no evidence in the examination report 
that the veteran was afforded a blood test and that a 
dermatologist is not the appropriate specialist to examine 
the veteran.  Id.

In response, the Board acknowledges that the May 2007 VA skin 
and feet examinations were conducted by the same physician; 
however, an internet search reveals that the VA physician is 
an internist, not a dermatologist as alleged by the 
representative.  In addition, a close review of the section 
of the examination report dealing with the veteran's feet 
reflects that blood tests were indeed conducted in 
conjunction with the examination.  Specifically, the report 
indicated that laboratory tests revealed that the veteran's 
uric acid level was 6.9 mg/dL, which was within the normal 
range of 2.6 to 7.2 mg/dL.  See VA skin diseases examination 
report, bottom of page 6.  Given that the request for another 
examination is based on inaccurate factual premises, namely 
that the 2007 VA examiner was a dermatologist and that 
necessary blood tests were not conducted, the Board finds the 
May 2007 VA examination adequate for adjudicative purposes.  
The representative has not raised a valid reason as to why 
the Board should question the adequacy of the May 2007 VA 
examination or the proffered medical opinion.  

In short, for reasons expressed immediately above, Hickson 
elements (2) and (3) have not been met with respect to the 
claim.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for gout.  The 
benefit sought on appeal is accordingly denied.

Entitlement to service connection for PTSD.

In order for service connection to be awarded for PTSD, in 
particular, there are three requirements: (1) a current 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) medical evidence of a nexus 
between current symptomatology and the claimed stressor in 
service; and (3) credible supporting evidence that the 
claimed stressor in service actually occurred.  38 C.F.R. § 
3.304(f) (2007); Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the third PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).



Analysis

Concerning this claim, there is of record a medical diagnosis 
of PTSD.  See the report of the May 2007 VA psychiatric 
examination.  While the May 2007 VA examiner did not 
specifically link the diagnosis of PTSD to a specific 
inservice stressor the Board notes that inservice stressors 
were the only stressful events noted on the examination 
report.  Therefore, instead of again remanding this claim to 
have the VA examiner link the diagnosis to a specific 
inservice stressor, the Board will find that the diagnosis of 
PTSD is based on the totality of inservice stressors alleged 
by the veteran.  Accordingly, elements (1) and (2) have been 
satisfied.

With respect to element (3), proof of the occurrence of the 
claimed stressors, the Board notes that despite the veteran's 
assertion that he was in combat while serving in Vietnam and 
received a Bronze Star medal, his DD 214 does not reflect 
either a Bronze Star or a Combat Infantry Badge indicative of 
combat service.  His DD 214 and service personnel records 
show that he was assigned to the 23rd Admin. Repl. Det. 
Americal Division and Company B 26th Engineer B Americal 
Divisions while stationed in Vietnam from June 1969 to June 
1970 and that his principal military occupational specialty 
during service was combat construction specialist. 

During the course of his appeal, the veteran has provided 
various statements of claimed stressors.  For purposes of 
this decision, the Board will focus only on his assertion, 
made during his April 2005 hearing that his unit came under 
"a little small fire-fight."  See hearing transcript, page 
8.  

In January 2007, the Center for Unit Records Research (CURR) 
noted that they had reviewed the Operational Reports - 
Lessons Learned (OR-LL) submitted by the 23rd Infantry 
Division (23rd Inf Div) (Americal Division) which is the 
higher headquarters of the 26th Eng Bn and the 1st Bn, 52nd 
Inf, for the period ending April 30, 1970.  The OR-LL stated 
that on March 7, 1970 Co B, 26th Eng Bn received 5 unknown 
type mortar rounds from an unknown size enemy force.  

The Court has indicated that a rocket or mortar attack at a 
large base in Vietnam may be a sufficient PTSD stressor, and 
a veteran's claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).  As indicated 
above, the veteran has claimed that one of his stressors 
includes experiencing enemy fire, and documents obtained from 
CURR verify that his unit received such attacks.  Although 
the veteran's other claimed Vietnam stressors have not been 
verified, the Board finds that the mortar attack stressor is 
corroborated.  In the spirit of the holding in Pentecost, the 
Board finds there is sufficient credible supporting evidence 
of a PTSD-related stressor in Vietnam.

Accordingly, the Board finds that service connection for PTSD 
is warranted.  

The Board is aware that the May 2007 VA examiner found that 
the veteran's independent polysubstance abuse was more likely 
than not the cause of his chronic disability (occupational, 
social and family) than his PTSD symptomatology; however, 
such a finding is more appropriately considered when 
evaluating the veteran's PTSD and not when determining 
whether it is related to his military service.  


ORDER

Entitlement to service connection for gout is denied.  

Entitlement to service connection for PTSD is granted.  




REMAND

Entitlement to service connection for a skin rash as a result 
of exposure to herbicides.  

Reasons for remand

Nexus opinion

In the August 2005 Board remand, it was noted that although a 
September 2002 rating decision granted service connection for 
tinea versicolor of the chest and back, June 2002 and June 
2003 VA dermatology examinations also showed diagnoses of 
tinea pubis, tinea pedis and tinea unguium.  The Board noted 
that the veteran was treated for rashes in service.  As such, 
the Board instructed the RO to afford the veteran a VA 
examination to determine the nature and extent of any skin 
disorder other than tinea versicolor found to be present.  

The veteran was afforded a VA skin examination in May 2007.  
The examiner noted that besides tinea versicolor, there was 
no other skin abnormality seen.  

In McClain v. Nicholson, No. 05-0468 (U.S. Vet. App. June 21, 
2007), the Court held that the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim." (emphasis added).  Under such 
circumstances, provided the resolved disability is related to 
service, a claimant would be entitled to consideration of 
staged ratings.  However, a nexus to service is still 
required.

In this case, it appears that the veteran's previously 
diagnosed skin conditions, tinea pubis, tinea pedis and tinea 
unguium, had cleared up by the time of the May 2007 VA 
examination.  However, according to McClain, the veteran may 
still establish service connection for the previously 
diagnosed skin conditions.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Refer the claims file to the VA 
examiner who conducted the May 2007 
skin examination.  After reviewing the 
claims file, the examiner should opine 
whether it is at least as likely as not 
that the skin conditions diagnosed in 
the June 2002 and June 2003 VA 
examinations (tinea pubis, tinea pedis 
and tinea unguium) are related to the 
veteran's military service, including 
treatment for rashes.

2.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  If the benefit sought is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
(SSOC) and give them time to respond to 
it before returning the case to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


